Remarks
Claims 1-21 are pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection provided below.  
It is briefly noted with respect to Applicant’s arguments that the application as originally filed allows for translation of requests prior to sending them on from the switch, meaning that Applicant’s allegations regarding the key having to be in the forwarded request are moot, since the request may be translated and, therefore, need not include the same exact data.  Additionally, with respect to Applicant’s allegations regarding computing entities, Karp discloses tasks and resources accessing other tasks and resources.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wikman (U.S. Patent Application Publication 2008/0098463).
Regarding Claim 1,
Wikman discloses a method for resource protection in a network, comprising:
Receiving, by a switch in the network, a grant message from a first computing entity in the network, wherein the grant message comprises (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; proxy/gateway receiving message with access control rules, phone numbers, allow, deny, public, gateway domain name, URI, etc., for example):
A key (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for example); and
An indication of a first capability granted to a second computing entity in the network to perform one or more operations with respect to a resource related to the first computing entity (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for example);
Generating, by the switch, an entry in a capability table based on the grant message (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; proxy/gateway storing the above, for example);
Receiving, by the switch, a request from the second computing entity to perform an operation of the one or more operations with respect to the resource, wherein the request comprises the key (Exemplary Citations: for example, Abstract, Paragraphs 5, 11, 32-36, 42, 53, 57, and associated figures; receiving request addressed using phone numbers with URI, phone numbers, folders, gateway domain, etc., as above, as examples);
Confirming, by the switch, that the second computing entity is permitted to perform the operation based on the key and the entry in the capability table (Exemplary Citations: for example, Abstract, Paragraphs 5, 11, 36, 44-58, and associated figures; checking the above to see if device has access, for example); and
Transmitting, by the switch, the request to the first computing entity in response to the confirming (Exemplary Citations: for example, Abstract, Paragraphs 5, 11, 36, 44-58, and associated figures; forwarding request, for example).  
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Wikman discloses receiving, by the switch, results of the operation from the first computing entity (Exemplary Citations: for example, Abstract, Paragraphs 5, 11, 37, 44-58, and associated figures; response through gateway to requesting device, for example); and
Transmitting, by the switch, the results of the operation to the second computing entity (Exemplary Citations: for example, Abstract, Paragraphs 5, 11, 37, 44-58, and associated figures).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Wikman discloses that transmitting, by the switch, the request to the first computing entity in response to confirming comprises translating the request into a format associated with the operation of the one or more operations (Exemplary Citations: for example, Abstract, Paragraphs 5, 11, 37, 44-58, and associated figures; translating the request to the tunnel between proxy/gateway and server, encrypting the request, using IP techniques, GPRS network, or the like, as examples).  
Regarding Claim 14,
Claim 14 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 21,
Wikman discloses that the switch is a programmable physical or virtual switch that implements packet switching logic for the network and that has been programmed to process a particular packet format related to access control, and wherein the grant message corresponds to the particular packet format (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; proxy/gateway receiving message with access control rules, phone numbers, allow, deny, public, gateway domain name, URI, etc., for example).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wikman in view of Rea (U.S. Patent Application Publication 2017/0220792).
Regarding Claim 2,
Wikman discloses receiving, by the switch, a mint message from a computing entity comprising (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for another entity, for example):
The key (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for another entity, for example); and
An indication of a second capability granted to a third computing entity in the network to perform a subset of the one or more operations with respect to the resource (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for another entity, for example);
Verifying, by the switch, that the computing entity is permitted to grant the second capability based on the key and the entry in the capability table (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for another entity, for example); and
Generating, by the switch, an additional entry in the capability table based on the mint message in response to the verifying (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for another entity, for example).  
But does not explicitly disclose that the computing entity is the second computing entity.  
Rea, however, discloses receiving, by the switch, a mint message from the second computing entity comprising (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; delegation of token/rights from one entity to another entity via a child token that is requested and received and given a subset of rights, for example.  The delegation is performed by the proxy/gateway/switch in the combination):
The key (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; as above, for example); and
An indication of a second capability granted to a third computing entity in the network to perform a subset of the one or more operations with respect to the resource (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; as above, for example);
Verifying, by the switch, that the second computing entity is permitted to grant the second capability based on the key and the entry in the capability table (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; as above, for example); and
Generating, by the switch, an additional entry in the capability table based on the mint message in response to the verifying (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; as above, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the delegation and revocation techniques of Rea into the access control system of Wikman in order to allow entities to delegate access to other entities, to provide for revocation of rights when rights must be removed, to increase the extensibility of access controls, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Wikman as modified by Rea discloses the method of claim 1, in addition, Rea discloses receiving, by the switch, a revocation message from the first computing entity indicating that the first capability is revoked for the second computing entity (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; revocation of access rights/tokens, for example.  The revocation is performed by the proxy/gateway/switch in the combination); and
Removing the entry from the capability table based on the revocation message (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; access rights/tokens are removed, for example).  
Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Wikman as modified by Rea discloses the method of claim 3, in addition, Rea discloses determining that an additional entry in the capability table is a descendant of the entry (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; access rights/token is child of revoked access rights/token, for example); and
Removing the additional entry from the capability table based on the revocation message (Exemplary Citations: for example, Paragraphs 17-22, 31-38, and associated figures; remove child as parent, for example).  
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wikman in view of Krten (U.S. Patent Application Publication 2018/0165226).
Regarding Claim 5,
Wikman discloses that the grant message comprises:
An identifier of a memory region corresponding to the resource (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; any identifier, such as phone number, URI, domain name, path (e.g., /public), or the like, as examples);
The indication of the first capability (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for example); and
The key (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; as above, for example); and
The one or more operations comprise one of read, write, or invoke (Exemplary Citations: for example, Abstract, Paragraphs 5, 10, 41-56, and associated figures; data is read and sent to device, for example);
But does not explicitly disclose a length of the memory region.  
Krten, however, discloses that the grant message comprises a length of the memory region and the indication of the first capability (Exemplary Citations: for example, Paragraphs 80-85 and associated figures; size of memory region, permission, read, write, execute, etc., as examples); and
The one or more operations comprise one of read, write, or invoke (Exemplary Citations: for example, Paragraphs 80-85 and associated figures; size of memory region, permission, read, write, execute, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the permissioning techniques of Krten into the access control system of Wikman in order to allow the system to specifically set the memory regions for which access may be granted, to provide for setting of subsets of permissions within other sets of permissions, to use for standard memory designations to allow for ease of use, and/or to increase extensibility of the system.  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Claims 1, 3, 8, 10, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (U.S. Patent 6,470,339) in view of Sharifi Mehr (U.S. Patent 11,252,190).
Regarding claims 1, 8 and 15, Karp discloses a method for resource protection in a network, comprising:
Receiving, by a switch in the network, a grant message from a first computing entity in the network, wherein the grant message comprises (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 34-46: resource mediator 12 receiving a list of lock/permission pairs, for example):
A key (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 21-34: lock/permission pairs to include lock keys and corresponding capability, e.g., read/write/execute, permissions, for example); and
An indication of a first capability granted to a second computing entity in the network to perform one or more operations with respect to a resource related to the first computing entity (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 21-34: lock/permission pairs to include lock keys and corresponding capability, e.g., read/write/execute, permissions, for example);
Generating, by the switch, an entry in a capability table based on the grant message (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 34-46: resource mediator would insert the list of lock/permission pairs into the resource descriptor 18 of repository 16, for example);
Receiving, by the switch, a request from the second computing entity to perform an operation of the one or more operations with respect to the resource, wherein the request comprises the key (Exemplary Citations: for example, Karp, Figs. 1 & 2, col. 4, line 66 – col. 5, line 12; col. 5, lines 54-65: resource mediator 12 receives request 200 to access resource 20 with a key, for example);
Confirming, by the switch, that the second computing entity is permitted to perform the operation based on the key and the entry in the capability table (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 21-33: resource mediator matching provided keys, for example); and
Transmitting, by the switch, the request to the first computing entity in response to the confirming (Exemplary Citations: for example, Karp, col. 6, lines 21-37: forwarding message 202, for example.  It is noted that the application as originally filed allows for the transmission of the request in translated form (e.g., paragraph 53).  Therefore, the request need not be identical to the above request);
But does not explicitly disclose that the request that is transmitted to the first computing entity comprises the key, although this is not explicitly required by the claim.  
Sharifi Mehr, however, discloses receiving, by the switch, a request from the second computing entity to perform an operation of the one or more operations with respect to the resource, wherein the request comprises the key (Exemplary Citations: for example, Column 14, line 48 to Column 15, line 46 and associated figures; request with token, for example);
Confirming, by the switch, that the second computing entity is permitted to perform the operation based on the key and the entry in the capability table (Exemplary Citations: for example, Column 14, line 48 to Column 15, line 46 and associated figures; authorizing by validating token, for example); and
Transmitting, by the switch, the request to the first computing entity in response to the confirming (Exemplary Citations: for example, Column 14, line 48 to Column 15, line 46 and associated figures; forwarding request with token, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the access control techniques of Sharifi Mehr into the resource access control system of Karp in order to allow the system to provide additional validations in order to better verify authorization, to allow for encryption of data, and/or to increase security in the system.  

	Regarding claims 3, 10 and 17, Karp discloses the method of claims 1, 8 and 15 respectively, further comprising: receiving, by the switch, a revocation message from the first computing entity indicating that the first capability is revoked for the second computing entity (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 34-46: revoked permission and removing or deletion from the repository, for example) and 
removing the entry from the capability table based on the revocation message (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 34-46: revoked permission and removing or deletion from the repository, for example).

Regarding Claim 21,
Karp as modified by Sharifi Mehr discloses the method of claim 1, in addition, Sharifi Mehr discloses that the switch is a programmable physical or virtual switch that implements packet switching logic for the network and that has been programmed to process a particular packet format related to access control, and wherein the grant message corresponds to the particular packet format (Exemplary Citations: for example, Figures 8-9 and associated written description, Column 14, line 48 to Column 15, line 46, Column 21, line 38 to Column 22, line 7, and associated figures; service frontend receives messages in any of a variety of formats, for example).  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Sharifi Mehr and “A technique for user-to-user delegation of capabilities with reduced access rights” disclosed anonymously, hereinafter “IPCOM”.

Regarding claims 2, 9 and 16, Karp discloses the method of claims 1, 8 and 15 respectively, but does not explicitly disclose receiving, by the switch, a mint message from the second computing entity. However, Karp teaches the concepts of receiving, by the switch, a grant message from a computing entity (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 34-46: resource mediator 12 receiving a list of lock/permission pairs);
wherein the grant message comprises: a key; and an indication of a capability granted to another computing entity in the network to perform one or more operations with respect to a resource related to the first computing entity (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 21-34: lock/permission pairs to include lock keys and corresponding capability, e.g., read/write/execute, permissions);
confirming, by the switch, that the another computing entity is permitted to perform the operation based on the key and the entry in the capability table (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 21-33: resource mediator matching provided keys); and 
generating, by the switch, an entry in a capability table based on the grant message (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 34-46: resource mediator would insert the list of lock/permission pairs into the resource descriptor 18 of repository 16).
While Karp does not explicitly disclose the concept of receiving, by the switch, a mint message, IPCOM teaches the concept of “transitive delegation,” by which a user who is granted access from another user can further delegate a subset of the granted rights to other users (Exemplary Citations: for example, IPCOM, page 1, first paragraph).
Karp and IPCOM are analogous art to the claimed invention because they are in the same field of managing access control of resources. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of IPCOM to allow transitive delegation for more scalable sharing system.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Sharifi Mehr and Fischer et al. (US Patent No. 10,009,337, hereinafter “Fischer”).

Regarding claims 4, 11 and 18, Karp discloses the method of claims 3, 10 and 17 respectively, but does not explicitly disclose determining an additional entry in the capability table is a descendant of an entry and removing the additional entry based on the revocation message.
Fischer teaches the use of a hierarchical tree in managing access rights of parent-child relationships (Exemplary Citations: for example, Fischer, Fig. 10A, col. 25, line 57 - col. 26, line 7). When the access right of a parent is revoked, the child branch is cut from the parent tree, thereby removing the descendant entries (Exemplary Citations: for example, Fischer, Figs. 10A and 10B, col. 27, lines 29-46).
Karp and Fischer are analogous art to the claimed invention because they are in the same field of managing access control of resources. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Fischer to store access rights in a hierarchical tree to more effectively manage access rights involving parent-child entities.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Sharifi Mehr and Umamageswaran (US Patent No. 7,669,189).

Regarding claims 5, 12 and 19, Karp discloses the method of claims 1, 8 and 15, respectively, wherein: the grant message comprises: the indication of the first capability; and the key; and the one or more operations comprise one of: read; write; or invoke (Exemplary Citations: for example, Karp, Fig. 1, col. 3, lines 21-34: lock/permission field 72 includes lock/permission pairs for resource 20). 
Karp does not explicitly disclose wherein: the grant message comprises: an identifier of a memory region corresponding to the resource; a length of the memory region. Umamageswaran teaches locating content in a memory by region, address and length (Exemplary Citations: for example, Umamageswaran, col.4, line 57 – col. 5, line 4)
Karp and Umamageswaran are analogous art to the claimed invention because they are in the same field of memory access. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Umamageswaran to uniquely identify content in a memory such as resource 20.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Sharifi Mehr and Yaguchi et al. (US Patent No. 10,637,830, hereinafter “Yaguchi”)

Regarding claims 6, 13 and 20, Karp discloses the method of claims 1, 8 and 15 respectively, but does not explicitly disclose the method further comprising: receiving, by the switch, results of the operation from the first computing entity; and transmitting, by the switch, the results of the operation to the second computing entity.
Yaguchi teaches a virtual private network (VPN) access control system with an authentication function in which a VPN router functions as a gateway that connects internal network to an external network, where all communications between the internal network and the external network goes through the VPN router (Exemplary Citations: for example, Yaguchi, Fig. 1, col. 6. lines 7-14, lines 54-63; col. 7, lines 4-15: connections via VPN router 16 with an authentication function). 
Karp and Yaguchi are analogous art to the claimed invention because they are in the same field of access control. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Yaguchi to prevent leakage of information from the internal network, such as the resource 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Sharifi Mehr and Lee et al. (US Patent No. 8,527,661, hereinafter “Lee”).

Regarding claims 7 and 14, Karp discloses the method of claims 1 and 15, respectively, but does not explicitly disclose wherein transmitting, by the switch, the request to the first computing entity in response to the confirming comprises translating the request into a format associated with the operation of the one or more operations.
Lee teaches networking gateways to manage communication and transfer of data between server system interconnection fabric and connections from client (Exemplary Citations: for example, Lee, col. 2, lines 27-36). Namely, a front-side gateway (“FSG”) of a storage server system 110 translates communications to a client 140 while a back-side gateway (“BSG”) of the storage server system 110 translates communications to a storage device 162 (Exemplary Citations: Fig. 1, col. 5, lines 7-17).
Karp and Lee are analogous art to the claimed invention because they are in the same field of memory access. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Lee as interconnection between client device and storage systems may be of a different type of interconnection fabric.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Sharifi Mehr and Deter et al. (US Patent Pub No. 20200177594, hereinafter “Deter”)

Regarding claim 21, Karp does not explicitly disclose wherein the switch is a programmable physical or virtual switch that implements packet switching logic for the network and that has been programmed to process a particular packet format related to access control, and wherein the grant message corresponds to the particular packet format.
However, Deter teaches a controller that configures a network switch through which devices may access network resources. The network switch can block or permit a network traffic based on a packet header field according to access control lists while minimizing traffic leaks during replacement of an access control list (Exemplary Citations: for example, Deter, Figs, 1 and 2, pp0017, pp0021, pp0022, pp0024, pp0032). The type of packets supported may be in formats for Ethernet, IPv4 and IPv6 (Exemplary Citations: for example, Deter, pp0033).
Karp and Deter are analogous art to the claimed invention because they are in the same field of network resource access. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Deter in the resource mediator of Karp to minimize traffic leaks when using access control lists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432